DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a double-sided usable belt buckle with a buckle head, a tail clamp, a pin shaft, a pin shaft mounting hole, a connecting convex block, a clamping groove, multiple clamping blocks inserted into the pin shaft mounting hole and disposed on the pin shaft, the connecting convex block is inserted into the connecting groove, and the clamping groove clamps on the shaft and clamping blocks to overcome the prior art.  The prior art references do not disclose the specific relationship between the connecting convex block being inserted into the buckle head, while the pin shaft with multiple clamping blocks runs through both components as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components buckle heads, clamps, position blocks, clamping elements, pin shafts, convex heads, connecting grooves, fixing bases, and inserting pins into multiple components are known to be used in the buckles art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON W SAN/Primary Examiner, Art Unit 3677